Citation Nr: 0532925	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee chondromalacia patella and right medial 
and distal tibial stress fracture residuals, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee chondromalacia patella and left proximal 
fibular stress fracture residuals, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from April 1988 to August 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Chicago, Illinois, Regional Office (RO) which denied a 
disability evaluation in excess of 10 percent for the 
veteran's right knee chondromalacia patella with right medial 
and distal tibial stress fracture residuals and a disability 
evaluation in excess of 20 percent for his left knee 
chondromalacia patella with left fibular stress fracture 
residuals.  In April 2000, the RO noted that the veteran's 
left lower extremity disability had been continuously 
evaluated as 10 percent disabling.  It determined that its 
September 1999 rating decision was clearly and unmistakable 
erroneous to the extent that it indicated that a 20 percent 
evaluation was confirmed and continued for the veteran's left 
lower extremity disability.  In January 2003, the Board 
determined that additional development of the record was 
required.  In August 2003, the Board remanded the veteran's 
claims to the RO for additional action.  

For the reasons and bases addressed below, increased 
evaluations for the veteran's right lower extremity and left 
lower extremity disabilities are DENIED.  


FINDINGS OF FACT

1.  The veteran's service-connected right lower extremity 
disabilities have been shown to be manifested by well-healed 
medial and distal tibial stress fracture residuals; 
chondromalacia patella; chronic knee pain; an essentially 
full range of motion of the knee; and no recurrent joint 
subluxation or lateral instability.  

2.  The veteran's service-connected left lower extremity 
disabilities have been shown to be manifested by well-healed 
fibular stress fracture residuals; chondromalacia patella; 
chronic knee pain; an essentially full range of motion of the 
knee; and no recurrent joint subluxation or lateral 
instability.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee chondromalacia patella and right 
medial and distal tibial stress fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee chondromalacia patella and left 
proximal fibular stress fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In November 2002, 
January 2004, and February 2004, the veteran was provided 
with VCAA notices which informed him of the evidence needed 
to support his claims; what evidence had been received; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  He was also advised to submit 
information describing additional evidence or the evidence 
itself to the RO.  Thus, he was implicitly asked to submit 
any evidence in his possession that pertains to the claims, 
in accordance with 38 C.F.R. § 3.159(b) (2005).  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  The Board 
finds that the VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, the Board 
concludes that appellate review of the veteran's claims would 
not constitute prejudicial error.  


II.  Evaluations 

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with right medial and distal tibial stress fracture 
residuals and left proximal fibular stress fracture 
residuals.  The report of an October 1988 VA examination for 
compensation purposes states that the veteran exhibited 
decreased strength on flexion and extension of the knees.  He 
was diagnosed with right medial and distal tibial stress 
fracture residuals and left proximal fibular stress fracture 
residuals.  In November 1988, the RO established service 
connection for right medial and distal tibial stress fracture 
residuals and assigned a 10 percent evaluation for that 
disability.  In May 1992, the RO recharacterized the 
veteran's service-connected right lower extremity disorder as 
right knee chondromalacia patella with right medial and 
distal tibial stress fracture residuals; assigned a 10 
percent evaluation for that disability; established service 
connection for left knee chondromalacia patella with left 
proximal fibular stress fracture residuals; and assigned a 10 
percent evaluation for that disability.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Limitation of flexion 
of either leg to 45 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires limitation to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
disability evaluation requires that extension be limited to 
20 degrees.  A 40 percent disability evaluation requires that 
extension be limited to 30 degrees.  A 50 percent disability 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2005).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires marked knee or 
ankle disability.  Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation is there is 
loose motion requiring the use of a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2005).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  

A September 1998 VA treatment entry states that the veteran 
complained of knee aching.  He reported that his knees 
occasionally swelled.  Treating VA medical personnel observed 
that the veteran exhibited a "good" range of motion of the 
knees with slight medial tenderness.  An impression of 
questionable traumatic arthritis was advanced.  

A May 1999 VA treatment record conveys that the veteran 
complained of severe bilateral knee pain and instability.  He 
clarified that his knee pain was exacerbated by standing, 
walking, and climbing stairs.  On examination of the knees, 
the veteran exhibited a range of motion of 0 to 140 degrees 
without crepitus; bilateral patellar and medial and lateral 
joint line tenderness; a slight bilateral valgus deformity; 
and no ligamental instability.  Impressions of bilateral 
lower extremity fracture residuals with bilateral 
patellofemoral syndrome; early bilateral knee degenerative 
joint disease; and possible meniscal tears were advanced.  A 
June 1999 VA treatment record states that the veteran was 
prescribed physical therapy to increase his lower extremity 
strength and function and to reduce his bilateral knee pain 
associated with patellofemoral stress syndrome.  

At an August 1999 VA examination for compensation purposes, 
the veteran complained of bilateral lower extremity pain 
associated with walking and weight-bearing and intermittent 
giving way of the knees secondary to patellofemoral pain.  He 
reported that he utilized bilateral Palumbo knee braces.  On 
examination of the knees, the veteran exhibited a range of 
motion of the joints of 0 to 140 degrees with pain on 
"extreme of flexion;" bilateral sub-patellar and medial and 
laterally joint line tenderness; bilateral 5/5 strength in 
flexion and extension; and no joint instability.  The veteran 
was diagnosed with bilateral chondromalacia patella.  

In a February 2000 written statement, the veteran related 
that his service-connected lower extremity disabilities 
necessitated that he use bilateral knee braces and that he 
perform daily physical therapy.  He stated that his lower 
extremity disabilities had increased in severity.  

At a February 2004 VA examination for compensation purposes, 
the veteran complained of chronic bilateral knee pain and 
infrequent locking.  His knee pain was exacerbated by 
extended sitting, standing, and running.  He denied any 
giving way of the knees.  He occasionally used a Palumbo knee 
sleeve.  On examination of the knees, the veteran exhibited a 
bilateral range of motion of 5 degrees "hyperextension" and 
140 degrees flexion; bilateral patellar pain; right knee 
medial and lateral joint line tenderness; a normal gait; and 
no joint instability.  Contemporaneous X-ray studies of the 
knees were reported to show no abnormalities.  The veteran 
was diagnosed with bilateral chondromalacia patella.  The VA 
examiner observed that the veteran's stress fractures had 
healed.  

A March 2005 VA treatment record states that the veteran 
complained of bilateral knee pain.  An impression of stable 
bilateral chondromalacia patella was advanced.  

1.  Right Lower Extremity

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right lower extremity disabilities have been shown 
to be manifested by well-healed tibial stress fracture 
residuals; chondromalacia patella; an essentially full range 
of motion of the right knee; chronic knee pain; and no 
objective evidence of either recurrent joint subluxation or 
lateral instability.  

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected right lower 
extremity disabilities as they are manifested by chronic knee 
pain.  The veteran has exhibited essentially full right knee 
ranges of motion without functional impairment due to pain on 
repeated evaluation.  In the absence of objective evidence of 
knee subluxation and/or lateral instability; actual or 
functional limitation of right knee flexion to 30 degrees 
and/or extension to 15 degrees; or malunion of the right 
tibia or fibula, the Board finds that the current 10 percent 
evaluation adequately reflects the veteran's right lower 
extremity disability picture.  The provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005) are not for application 
in the absence of either recurrent joint subluxation or 
lateral instability.  

2.  Left Lower Extremity

The veteran's left lower extremity disabilities have been 
shown to be manifested by well-healed fibular stress fracture 
residuals; chondromalacia patella; an essentially full range 
of motion of the left knee; chronic knee pain; and no 
objective evidence of either recurrent joint subluxation or 
lateral instability.  

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected left lower 
extremity disabilities as they are manifested by chronic knee 
pain.  The veteran has exhibited essential full left knee 
ranges of motion without functional impairment due to pain on 
repeated physical evaluation.  In the absence of objective 
evidence of recurrent knee subluxation and/or instability; 
actual or functional limitation of left knee flexion to 30 
degrees and/or extension to 15 degrees; or malunion of the 
left tibia or fibula, the Board finds that the current 10 
percent evaluation adequately reflects the veteran's left 
lower extremity disability picture.  The provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005) are not for 
application in the absence of either recurrent joint 
subluxation or lateral instability.  


ORDER

An increased evaluation for the veteran's right knee 
chondromalacia patella and right medial and distal tibial 
stress fracture residuals is DENIED.  

An increased evaluation for the veteran's left knee 
chondromalacia patella and left proximal fibular stress 
fracture residuals is DENIED.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


